i.	On page 2 of Arguments/Remarks, Applicant argues “the Office Action takes Official Notice with respect to claims 12 and 13. Applicant respectfully maintains that the Official Notice is improper. As explained in MPEP 2144.03, “Official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.” This is not such a case...”
Examiner respectfully submits that that MPEP 2144.03 states:
To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.11 I(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241. A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. ... If applicant does not traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner's assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate."
	
	The traverse is inadequate because applicant has not pointed out why the noticed fact is not considered to be common knowledge or well-known in the art
ii.	On pages 2-5 of Arguments/Remarks, Applicant argues “…Furthermore, in Kim, both slot 1 and slot 2 are included in a subframe transmitted in the same direction, since they are both part of the same subframe, in contrast, claim 1 makes clear that '‘the first sub frame is transmitted from the other communication apparatus to the communication apparatus” and that the second sub frame is transmitted in the other direction '‘from the communication apparatus to the other communication apparatus.” Thus, the slots of Kim do not correspond to the claimed sub frames, for this additional reason.
Moreover, Kim describes determining “the start symbol” and “the end symbol” of the 1st slot and the 2nd slot, respectively. The start and end symbols are OFDM symbols transmitted within the slots. See Kim at ¶ [0048-49] and Tables 1 and 2. Neither the start symbol nor the end symbol of Kim corresponds to “an interval between a reception start timing of the first sub frame and a transmission start timing of the second sub frame,” as described in claim 1. Indeed, nowhere does Kim disclose or suggest determining such an interval in the manner claimed… Although this passage describes that the guard intervals G1 and G2 are necessary for switching between reception on the backhaul link and transmission on the access link (and vice-a-versa), Kim does not disclose or suggest that these guard intervals are themselves controlled '‘on a basis of a number of symbols of a control channel of the first sub frame or the second sub frame,” as claimed. Moreover, even if we assume for argument that the first and second slots of Kim correspond to the claimed first and second sub frames as the Office Action contends, the guard intervals of Kim do not represent an interval between a reception start timing of the first slot and a transmission start timing of the second slot. As discussed above, in Kim, both slots are transmitted in a same direction as part of a single sub frame… “

Examiner respectfully disagrees and submits that teaches Kim teaches control an interval between a reception start timing of the first sub frame and a if subframe boundaries of the 1st (base station) and 2nd  (relay) nodes are aligned with each other, the start symbol of the 1st slot configuration may be determined using the propagation delay value, a guard interval and the number of symbols occupied by a control information transmitted to a user equipment from the 2nd node and the end symbol of the 2nd slot configuration may be determined using the propagation delay value and the guard interval. ¶ [0053], Fig. 10 describes an eNB-to-relay downlink transmission. Referring to FIG. 10, a subframe boundary of a base station (eNB) coincides with that of a relay. In FIG. 10, G1 indicates a guard interval necessary for a relay to switch to a backhaul link reception from an access link transmission, while G2 indicates a guard interval necessary for a relay to switch to an access link transmission from a backhaul link reception. ¶ [0055], ¶ [0057], in particular, referring to FIG. 10(b), if a propagation delay value increases up to about 1 OFDM symbol, when the backhaul link subframe shown in FIG. 10(a), a last OFDM symbol (index 5) overlaps a guard interval G2 (i.e., cannot secure a time necessary for a relay to switch to an access link transmission from a backhaul link reception), the access link transmission by the relay is affected. Figs. 11-14).
Therefore, Ericsson in view of Kim render obvious the claims.

/MANDISH K RANDHAWA/Examiner, Art Unit 2477